Citation Nr: 0210300	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-10 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for systemic lupus erythematous as a result of 
exposure to herbicides has been submitted.  

2. Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for porphyria cutanea tarda as a result of 
exposure to herbicides has been submitted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in September 2000, 
when it was remanded for procedural development.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In July 1999, the RO denied service connection for Barrett's 
disease and notified the veteran.  The notice of disagreement 
was received in August 1999.  The claim was addressed in a 
March 2000 supplemental statement of the case and the cover 
letter informed the veteran of the need to file a timely 
substantive appeal on this additional issue.  A substantive 
appeal is not of record.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  As 
there is no substantive appeal of record on this issue, the 
Board does not have jurisdiction of the issue of entitlement 
to service connection for Barrett's disease.  


FINDINGS OF FACT

1.  In January 1997, the RO denied the veteran's claim for 
service connection for systemic lupus erythematous and 
porphyria cutanea tarda, both claimed as a result of exposure 
to herbicides.  He was notified in January 1997 and his 
notice of disagreement was received in February 1997.  
Following further development, a statement of the case was 
issued in September 1997.  The veteran's substantive appeal 
was received in July 1998.  

2.  Evidence of record at the time of the January 1997 rating 
decision included:  service medical records, service 
personnel records, clinical notes from G. D. Wright, M.D., 
and VA clinical records dated from September 1994 to January 
1996.  

3.  Evidence received since the January 1997 rating decision, 
includes private medical records.  

4.  The evidence presented since the January 1997 rating 
decision is cumulative.  


CONCLUSIONS OF LAW

The January 1997 rating decision is final.  Evidence received 
since the RO's 1997 decision is not new and material and the 
veteran's claim of entitlement to service connection for 
systemic lupus erythematous and porphyria cutanea tarda, both 
claimed as a result of exposure to herbicides, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence  In January 1997, the RO denied the 
veteran's claim for service connection for systemic lupus 
erythematous and porphyria cutanea tarda, both claimed as a 
result of exposure to herbicides.  He was notified in January 
1997.  The notice of disagreement was received in February 
1997.  Following further development, a statement of the case 
was issued in September 1997.  He had a year from the date of 
notice of the rating decision, in January 1997, to submit a 
substantive appeal.  38 C.F.R. § 20.501 (2001).  The 
veteran's substantive appeal was not timely but was received 
months late, in July 1998.  Decisions of the RO which are not 
appealed in a timely manner are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

In considering whether new and material evidence has been 
received to reopen a claim of service connection, 
consideration must be given to the criteria for service 
connection.  

Service Connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Generally, that means that for a claim of service connection, 
there must be evidence of a current disability, evidence of 
disease or injury during service and evidence of a link 
between the two.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b).  

Agent Orange Presumptions  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) (2001) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d)(2001) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2001); see also 
"Veterans Education And Benefits Expansion Act of 2001," 
effective Dec. 27, 2001.  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

On June 11, 2002, the Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions:  Hepatobiliary cancers, nasal and nasopharyngeal 
cancer, bone cancers, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia, reproductive effects (abnormal 
sperm parameters and infertility), Parkinson's disease, 
chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive disease 
(other than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is required.  67 Fed. Reg. 42,600 (June 
24, 2002).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2001).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.  

The diseases listed at 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service, 
if the disease shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Changes made to 38 U.S.C. § 1116 by section 201 of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. no. 107-___ (HR 1291) (Dec. 27, 2001) provide that 
for purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  [This change is effective Dec. 27, 
2001.]

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the Federal Circuit found that, under the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act, a 
claimant was not precluded from presenting proof of direct 
service connection between a disorder and exposure even if 
the disability in question was not among statutorily-
enumerated disorders which were presumed to be service 
related, the presumption not being the sole method for 
showing causation.  Hence, the veteran may establish service 
connection for systemic lupus erythematous or porphyria 
cutanea tarda by presenting evidence which shows that it is 
as likely as not that the disorders were caused by inservice 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  The changes in 38 C.F.R. § 3.156(a) 
are effective with claims to reopen received on and after 
August 29, 2001.  As the current claim was received before 
that date, the previous version of the regulation applies.  
[The Board notes that the previous version is more favorable 
than the new change.  Cf. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).]  

VCAA applies to claims to reopen.  VA must indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
rating decision, statement of the case, Board remand and 
supplemental statements of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  The October 2000 supplemental 
statement of the case particularly discussed the need for new 
and material evidence to reopen the claim.  

The RO did not specifically consider the case under VCAA, 
implementing regulations and VA guidance issued pursuant to 
that act and regulations.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Analysis  Evidence of record at the time of the January 1997 
rating decision included:  service personnel records, service 
medical records, clinical notes from G. D. Wright, M.D., and 
VA clinical records dated from September 1994 to January 
1996.  The service personnel records show service in Vietnam 
from July 1970 to June 1971.  

Considering the standard analysis of service connection under 
Combee, at the time of the January 1997 rating decision, 
there was no competent evidence of a pertinent disease or 
injury in service; there was no competent evidence of chronic 
disease or injury in service, there was no competent evidence 
of a continuity of symptoms; there was no competent evidence 
linking a current disability to disease or injury in service; 
there was no evidence that systemic lupus erythematous was 
manifested within a year after active service [38 C.F.R. 
§§ 3.307, 3.309(a) (2001)]; and there was no competent 
evidence linking a current disability to exposure to Agent 
Orange or other herbicide in service.  

The only evidence that was present at the time of the January 
1997 rating decision was evidence of a current disability, 
although the medical reports indicated difficulty in making 
an exact diagnosis.  Since the January 1997 rating decision, 
VA has received additional evidence consisting of private 
medical records showing testing to determine the correct 
diagnosis for the current disability as well as treatment 
plans.  All of this evidence is cumulative and redundant 
because a current disability was demonstrated in January 1997 
and there is no dispute that the veteran has a current 
disability.  

The Federal Circuit has held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2001).  

Review of the material submitted since the January 1997 
rating decision discloses: there is still no competent 
evidence of a pertinent disease or injury in service; there 
is still no competent evidence of chronic disease or injury 
in service, there is still no competent evidence of a 
continuity of symptoms; there is still no competent evidence 
linking a current disability to disease or injury in service; 
there is still no evidence that systemic lupus erythematous 
was manifested within a year after active service [38 C.F.R. 
§§ 3.307, 3.309(a) (2001)]; there is still no competent 
evidence linking a current disability to exposure to Agent 
Orange or other herbicide in service and there is no 
competent evidence which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).  

Turning to the analysis under the presumptions for herbicide 
exposure, in January 1997, the presumptions did not apply to 
any diseases, except those listed, and that list did not 
include systemic lupus erythematous.  38 C.F.R. §§ 3.307, 
3.309(e) (2001).  Currently, these herbicide exposure 
presumptions still do not apply to systemic lupus 
erythematous.  The herbicide exposure presumptions provided 
by 38 C.F.R. §§ 3.307, 3.309(e) do not include systemic lupus 
erythematous as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Thus, it is not possible for new and 
material evidence to bring systemic lupus erythematous under 
these provisions.  

Porphyria cutanea tarda will be presumed to have been 
incurred as the result of herbicide exposure if a Vietnam 
veteran manifests the disorder to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  In this case, porphyria cutanea tarda 
would have to be manifested within a year after leaving 
Vietnam in June 1971 for the presumption to apply.  At the 
time of the January 1997 rating decision, the evidence showed 
that the porphyria cutanea tarda was first manifested years 
after the veteran left Vietnam and years after he left 
service.  Since that rating decision, there has been no 
evidence that the disorder was manifested within a year of 
leaving Vietnam or within service.  The evidence in 1997 
showed the veteran had a current skin disorder and there is 
no dispute as to that aspect of the claim.  The evidence 
received since then is cumulative and merely shows 
continuance of the skin disorder which was present at the 
time of the January 1997 rating decision.  There is no 
competent evidence which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).  

As new and material evidence to reopen the claims has not 
been submitted, the petition to reopen the claims must be 
denied.  


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim of entitlement to service 
connection for systemic lupus erythematous as a result of 
exposure to herbicides is denied.

As new and material evidence has not been submitted, the 
petition to reopen the claim of entitlement to service 
connection for porphyria cutanea tarda as a result of 
exposure to herbicides is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


